Citation Nr: 1128843	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  05-35 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right leg sore.

2.  Entitlement to service connection for a general skin condition, to include tinea versicolor, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1966 to April 1970, to include a tour of duty in Vietnam from July 1967 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Board previously considered these issues in December 2009.  At that time, the Board recharacterized the appeals with respect to skin disabilities as a single claim of service connection for a skin condition to include tinea versicolor and a right leg sore.  All issues were then remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.

On remand, a VA examination was conducted.  Based on findings made at that examination, the recharacterization of the skin claims has been reconsidered.  The right leg sore and the claimed generalized skin condition are in fact two separate and distinct disabilities, and must be adjudicated as such.

The Veteran requested a hearing before a Veterans Law Judge at the RO; such was scheduled for December 2008, but the Veteran failed to report without explanation.  The request for hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

The issues of service connection for a generalized skin condition, hypertension, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran developed a sore of his right leg in service.

2.  At the site of the sore, there remains an area of hyperpigmented skin.


CONCLUSION OF LAW

The criteria for service connection of residuals of a right leg sore have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, there must be a medical diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Importantly, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records document that in September 1966  the Veteran was treated for a sore on his right leg.  The wound was dressed with an antibiotic ointment.  There is no reference to any follow-up treatment for the sore or any report of residuals of such for the remainder of service or upon examination at separation in April 1970.

Similarly, VA treatment records from 2003 to 2010 show no active treatment for or diagnosis of a sore of the right leg or residuals thereof.  However, at the June 2010 VA examination, the examiner noted an area of hyperpigmentation on the anterolateral surface of the right thigh.  The Veteran reported that this was the site of the in-service sore.  The examiner also indicated that there was no evidence of a current generalized skin condition.

The discoloration of the right thigh area represents a current skin disability, analogous to a scar.  The Veteran was treated in service for an injury of the right leg, and has competently and credibly reported that the discoloration corresponds to the location of the in-service wound.  There is evidence of an injury in service, a current disability, and competent lay evidence of a link between them.

Accordingly, service connection for residuals of a right leg sore is warranted.


ORDER

Service connection for residuals of a right leg sore is granted.






REMAND

Remand is required with respect to the remaining issues on appeal, for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In November 2010, the Veteran submitted additional argument with respect to his claims, as well as completed VA Form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for two private doctors, Dr. WD and Dr. HI.  These physicians were not previously identified, and the claims file contains no records from either.

Although the Veteran did not specify which conditions these doctors treated him for, VA must read his submission liberally and in the light most favorable to the Veteran, and presume that the treatment involved all or some of the claimed conditions.  The private records are therefore potentially relevant and efforts to obtain them must be made.  38 C.F.R. § 3.159(c)(1).

The submitted forms are expired, as more than 180 days have passed since they were signed.  On remand, VA must request updated forms and then make reasonable attempts to obtain the updated records.

Finally, in light of the evidence of continued treatment, updated VA records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. WD and Dr. HI, as well as any other private physician or non-VA agent maintaining relevant records regarding the current claims.

Upon receipt of such, take appropriate action to contact the identified providers and request all records.

The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Obtain updated VA treatment records from the VA medical center in Dallas, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include provision of a VA examination if required by newly obtained evidence.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


